

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made effective as of
August 4, 2011, and is entered into by and among Max Cash Media, Inc., a Nevada
corporation (the “Company”), and the Buyer(s) set forth on the signature pages
affixed hereto (individually, a “Buyer” or collectively, the “Buyers”).
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase a minimum (the “Minimum Amount”) of One Million
Dollars ($1,000,000) and a maximum (the “Maximum Amount”) of Two Million Dollars
($2,000,000) (the “Purchase Price”) in principal amount of 8% Secured
Convertible Promissory Notes (the “Notes”), which, simultaneously upon the
closing of the Merger (defined below), shall be converted into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) (as
converted, the “Conversion Shares”), at a conversion price of $1.00 per share;
and the total Purchase Price shall be allocated among the Buyer(s) in the
respective amounts set forth on the Buyer Omnibus Signature Page(s), affixed
hereto (the “Subscription Amount”);
 
WHEREAS, all of the total principal amount of the Notes, subject to the
deduction of any and all fees and expenses, shall be utilized by the Company to
make a loan (the “Bridge Loan”) to Prism Corporation (collectively with its
subsidiaries, “Prism”);
 
WHEREAS, the Company (i) is currently negotiating a reverse triangular merger
with Prism (the “Merger”) and (ii) in the event the total Purchase Price is less
than the Maximum Amount, may conduct a private placement offering (the “PPO”)
for up to the difference between Two Million Five Hundred Thousand Dollars
($2,500,000) and the total Purchase Price in shares of Common Stock at a sale
price of $1.00 per share, to close simultaneously with the closing of the
Merger;
 
WHEREAS, in anticipation of the Merger and the PPO, if any, the Company may (i)
change its name to such name as shall be approved by Prism (the “Name Change”)
and (ii) may conduct a forward stock split in the form of a stock dividend in
the ratio of approximately 35:1 for 1 (the “Forward Split”); and;
 
WHEREAS, simultaneously with the closing of the Merger and the PPO, if any, the
Company will transfer all of its pre-Merger operating assets and liabilities to
a newly formed wholly owned subsidiary (“Split-Off Subsidiary”), and thereafter,
the Company shall transfer all of the outstanding shares of capital stock of
Split-Off Subsidiary to the Company’s pre-Merger insiders, in exchange for the
surrender and cancellation of shares of the Common Stock held by such persons
(the “Split-Off”) (the Merger, the PPO, if any, the Name Change, the Split-Off
and the transactions contemplated thereby are sometimes hereinafter referred to
as the “Transactions”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, all of the principal amount of the Notes, with accrued interest, shall
be converted into shares of Common Stock simultaneously with the closing of the
Merger and the PPO, if any, at the value of $1.00 per share; and
 
WHEREAS, the aggregate proceeds of the sale of the Notes shall be held in escrow
pursuant to the terms of an escrow agreement substantially in the form of
Exhibit A to this Agreement among the Company and the Escrow Agent (as defined
below) (the “Escrow Agreement”) for ultimate transfer to Prism;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1.           PURCHASE AND SALE OF NOTES.
 
(a)           Purchase of Notes.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at Closing (as defined below), and the Company agrees to
sell and issue to each Buyer, severally and not jointly, at Closing, Notes in
principal amounts set forth on the Buyer Omnibus Signature Page, attached hereto
as Annex A, for each Buyer affixed hereto.  The Notes shall be substantially in
the form attached as Exhibit B to this Agreement.  Upon execution of this
Agreement on the Buyer Omnibus Signature Page and completion of the Accredited
Investor Certification, the Investor Profile, the Anti-Money Laundering
Information Form and if applicable, the Wire Transfer Authorization (each
attached hereto) by a Buyer, the Buyer shall wire transfer the Subscription
Amount set forth on its Buyer Omnibus Signature Page, in same-day funds set, in
accordance with the instructions set forth immediately below, which Subscription
Amount shall be held in escrow pursuant to the terms of the Escrow Agreement and
disbursed in accordance therewith.
 
Wire Instructions
 
Account Name:
Gottbetter & Partners, LLP
Account Number:
9951660945
Routing Number:
021000089
Swift Code:
CITIUS33
Bank Name and Address:
Citibank, N.A.
 
330 Madison Ave., New York, NY 10017
Reference:
Max Cash Media, Inc.



(b)           Closing Date.  The initial closing of the purchase and sale of the
Notes (the “Closing”) shall take place at 10:00 a.m. New York time on or before
the business day following the satisfaction of the conditions to the Closing set
forth herein and in Sections 7 and 8 below (or such later date as is mutually
agreed to by the Company and the Buyer(s)).  There may be multiple Closings
until such time as subscriptions for the Maximum Amount are accepted (the date
of any such Closing is hereinafter referred to as a “Closing Date”).  The
Closing shall occur on the Closing Date at the offices of Gottbetter & Partners,
LLP, 488 Madison Avenue, New York, New York 10022 (or such other place as is
mutually agreed to by the Company and the Buyer(s)).
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Buyer and pending the Closing, the Purchase Price shall be deposited in a
non-interest bearing escrow account with Gottbetter & Partners, LLP, as escrow
agent (the “Escrow Agent”), pursuant to the terms of the Escrow
Agreement.  Subject to the satisfaction of the terms and conditions of this
Agreement, on the Closing Date, (i) the Escrow Agent shall deliver to the
Company in accordance with the terms of the Escrow Agreement the Purchase Price
for the Notes to be issued and sold to the Buyer(s) on such Closing Date, and
(ii) the Company shall deliver to the Buyer(s), the Note, duly executed on
behalf of the Company.
 
(d)           Brokers or their sub-agents who introduce to the Company Buyers
may be paid a commission in amounts and on terms as indicated in the placement
agency agreement to be entered into between the Company and such brokers
(collectively, the “Brokers’ Fee”).
 
2.           BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a)           Investment Purpose.  Each Buyer is acquiring the Notes, and, upon
closing of the Merger and conversion of the Notes, the Buyer will acquire the
Conversion Shares, for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Buyer
reserves the right to dispose of the Conversion Shares at any time in accordance
with or pursuant to an effective registration statement covering such Conversion
Shares, or an available exemption under the Securities Act.  The Buyer agrees
not to sell, hypothecate or otherwise transfer the Buyer’s securities unless
such securities are registered under the federal and applicable state securities
laws or unless, in the opinion of counsel satisfactory to the Company, an
exemption from such law is available.
 
(b)           Residence of Buyer.  Each Buyer resides in the jurisdiction set
forth on the Buyer Omnibus Signature Page affixed hereto.
 
(c)           Non-US Person.  If a Buyer is not a person in the United States or
a U.S. Person (as defined in Rule 902(k) of Regulation S) or is not purchasing
the Notes on behalf of a person in the United States or a U.S. Person:
 
(i)           neither the Buyer nor any disclosed principal is a U.S. Person nor
are they subscribing for the Notes for the account of a U.S. Person or for
resale in the United States and the Buyer confirms that the Notes have not been
offered to the Buyer in the United States and that this Agreement has not been
signed in the United States;
 
 
3

--------------------------------------------------------------------------------

 

(ii)           the Buyer acknowledges that the Notes have not been registered
under the Securities Act and may not be offered or sold in the United States or
to a U.S. Person unless the securities are registered under the U.S. Securities
Act and all applicable state securities laws or an exemption from such
registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act;
 
(iii)           the Buyer and if applicable, the disclosed principal for whom
the Buyer is acting, understands that the Company is the seller of the Notes and
underlying securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates pursuant to a
contractual arrangement in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question.  Except as otherwise permitted by Regulation S, the
Buyer and if applicable, the disclosed principal for whom the Buyer is acting,
agrees that it will not, during a one year distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Notes or underlying securities other than to
a non-U.S. Person;
 
(iv)           the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, acknowledges and understands that in the event the Notes are
offered, sold or otherwise transferred by the Buyer or if applicable, the
disclosed principal for whom the Buyer is acting, to a non-U.S Person prior to
the expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and
 
(v)           neither the Buyer nor any disclosed principal will offer, sell or
otherwise dispose of the Notes or the underlying securities in the United States
or to a U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or, (B) the SEC
has declared effective a registration statement in respect of such securities.
 
(d)           Accredited Investor Status.  The Buyer meets the requirements of
at least one of the suitability standards for an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D, and as set forth on the
Accredited Investor Certification attached hereto.
 
 
4

--------------------------------------------------------------------------------

 

(e)           Accredited Investor Qualifications.  The Buyer (i) if a natural
person, represents that the Buyer has reached the age of 21 and has full power
and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, or limited liability company or partnership,
or association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Notes, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Notes, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.
 
(f)           Buyer Relationship with Brokers  The Buyer’s substantive
relationship with any broker for the transactions contemplated hereby or
subagent thereof (collectively, “Brokers”) through which the Buyer is
subscribing for the Notes predates such Broker’s contact with the Buyer
regarding an investment in the Notes.
 
(g)           Solicitation.  The Buyer is unaware of, is in no way relying on,
and did not become aware of the offering of the Notes through or as a result of,
any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Notes and is not
subscribing for the Notes and did not become aware of the offering of the Notes
through or as a result of any seminar or meeting to which the Buyer was invited
by, or any solicitation of a subscription by, a person not previously known to
the Buyer in connection with investments in securities generally.
 
(h)           Brokerage Fees.  The Buyer has taken no action that would give
rise to any claim by any person for brokerage commissions, finders’ fees or the
like relating to this Agreement or the transaction contemplated hereby (other
than commissions to be paid by the Company to the Brokers).
 
(i)           Buyer’s Advisors.  The Buyer and the Buyer’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”), as the case may be, has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable it to utilize the information made available to it in connection with
the Notes to evaluate the merits and risks of an investment in the Notes and the
Company and to make an informed investment decision with respect thereto.
 
(j)           Buyer Liquidity.  Each Buyer has adequate means of providing for
such Buyer’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Notes for an indefinite period of
time.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           High Risk Investment; Review of Risk Factors.  The Buyer is aware
that an investment in the Notes, and upon closing of the Merger and conversion
of the Notes, the Conversion Shares, involves a number of very significant risks
and has carefully reviewed and understands the risks of, and other
considerations relating to, the purchase of the Notes, and upon closing of the
Merger and conversion of the Notes, the Conversion Shares, and in particular,
acknowledges that the Company is a shell company and its ability to repay the
Notes is based on the consummation of the Transactions.
 
(l)           Reliance on Exemptions.  Each Buyer understands that the Notes are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
(m)           Information.  Each Buyer and its Advisors have been furnished with
all documents and materials relating to the business, finances and operations of
the Company and information that Buyer requested and deemed material to making
an informed investment decision regarding its purchase of the Notes and the
underlying securities.  Each Buyer and its Advisors have been afforded the
opportunity to review such documents and materials, as well as the Company’s SEC
Filings, as such term is defined below (hard copies of which were made available
to the Buyer upon request to the Company or were otherwise accessible to the
Buyer via the SEC’s EDGAR system), and the information contained therein.  Each
Buyer and its Advisors have been afforded the opportunity to ask questions of
the Company and its management.  Each Buyer understands that such discussions,
as well as any written information provided by the Company, were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material, but were not necessarily a thorough or exhaustive
description, and except as expressly set forth in this Agreement, the Company
makes no representation or warranty with respect to the completeness of such
information and makes no representation or warranty of any kind with respect to
any information provided by any entity other than the Company.  Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors both beyond and within the
Company’s control.  Additionally, the Subscriber understands and represents that
he is purchasing the Notes notwithstanding the fact that the Company may
disclose in the future certain material information the Subscriber has not
received, including its financial results for its current fiscal
quarter.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its Advisors shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  Each Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Notes.
 
(n)           No Other Representations or Information.  In evaluating the
suitability of an investment in the Notes, the Buyer has not relied upon any
representation or information (oral or written) other than as stated in this
Agreement.  No oral or written representations have been made, or oral or
written information furnished, to the Buyer or its Advisors, if any, in
connection with the offering of the Notes.
 
 
6

--------------------------------------------------------------------------------

 
 
(o)           No Governmental Review.  Each Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Notes (or the
Conversion Shares), or the fairness or suitability of the investment in the
Notes (and the Conversion Shares), nor have such authorities passed upon or
endorsed the merits of the offering of the Notes (or the Conversion Shares).
 
(p)           Transfer or Resale.  (A) Each Buyer understands that: (i) the
Notes have not been and are not being registered under the Securities Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) such Buyer
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise set forth in this Agreement and the Registration Rights Agreement
(substantially in the form attached as Exhibit C), neither the Company nor any
other person is under any obligation to register such securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  The Company reserves the right to place
stop transfer instructions against the shares and certificates for the
Conversion Shares to the extent specifically set forth under this
Agreement.  There can be no assurance that there will be any market or resale
for the Notes (or the Conversion Shares), nor can there be any assurance that
the Notes (or the Conversion Shares) will be freely transferable at any time in
the foreseeable future.
 
(B)  Each Buyer understands that the Company is currently a “shell company” as
defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  Pursuant to Rule 144(i), securities issued by a current or
former shell company (that is, the Notes(and the Conversion Shares)) that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports.  As a result, the restrictive legends on certificates for the
Securities cannot be removed except in connection with an actual sale meeting
the foregoing requirements or pursuant to an effective registration statement.

 
7

--------------------------------------------------------------------------------

 
 
(q)           Legends.  Each Buyer understands that the certificates or other
instruments representing the Notes (and the Conversion Shares) shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such stock certificates):


For U.S. Persons:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
For Non-U.S. Persons:


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
 
8

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Notes (and the Conversion Shares) upon which it is stamped, if, unless otherwise
required by state securities laws, (i) the Buyer or its broker make the
necessary representations and warranties to the transfer agent for the Common
Stock that it has complied with the prospectus delivery requirements in
connection with a sale transaction, provided the Notes (and the Conversion
Shares) are registered under the Securities Act or (ii) in connection with a
sale transaction, after such holder provides the Company with an opinion of
counsel satisfactory to the Company, which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale, assignment or transfer of the Notes (or the
Conversion Shares) may be made without registration under the Securities Act.
 
(r)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(s)           Receipt of Documents.  Each Buyer and its counsel have received
and read in their entirety:  (i) this Agreement and each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company regarding an investment in the
Company; and each Buyer has relied on the information contained therein and has
not been furnished any other documents, literature, memorandum or prospectus.
 
(t)           Trading Activities.  The Buyer’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the principal market on which the Company’s Common Stock is listed or
traded.  Neither the Buyer nor its affiliates has an open short position in the
Common Stock of the Company and, except as set forth below, the Buyer shall not,
and shall not cause any of its affiliates under common control with the Buyer,
to engage in any short sale as defined in any applicable SEC or Financial
Industry Regulatory Authority (FINRA) rules on any hedging transactions with
respect to the Common Stock until the earlier to occur of (i) the third
anniversary of the Closing Date and (ii) the Buyer(s) no longer own a principal
balance of the Notes.  Without limiting the foregoing, the Buyer agrees not to
engage in any naked short transactions in excess of the amount of shares owned
(or an offsetting long position) by the Buyer.
 
 
9

--------------------------------------------------------------------------------

 

(u)           Regulation FD.  Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement and the other Transactions is of a confidential nature and may be
regarded as material non-public information under Regulation FD promulgated by
the SEC and that such information has been furnished to the Buyer for the sole
purpose of enabling the Buyer to consider and evaluate an investment in the
Notes.  The Buyer agrees that it will treat such information in a confidential
manner, will not use such information for any purpose other than evaluating an
investment in the Notes, will not, directly or indirectly, trade or permit the
Buyer’s agents, representatives or affiliates to trade in any securities of the
Company while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s prior written
consent.  The Buyer shall make its agents, affiliates and representatives aware
of the confidential nature of the information contained herein and the terms of
this section including the Buyer’s agreement to not disclose such information,
to not trade in the Company’s securities while in the possession of such
information and to be responsible for any disclosure or other improper use of
such information by such agents, affiliates or representatives.  Likewise,
without the Company’s prior written consent, the Buyer will not, directly or
indirectly, make any statements, public announcements or other release or
provision of information in any form to any trade publication, to the press or
to any other person or entity whose primary business is or includes the
publication or dissemination of information related to the transactions
contemplated by this Agreement.  In the event the Merger (or other business
combination if such transaction assumes a different corporate form) is not
entered into, the Company acknowledges that the information covered by this
Section 2(u) will no longer be deemed material, non public information under
Regulation FD.
 
(v)           No Legal Advice from the Company.  Each Buyer acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with its own legal counsel and investment and tax
advisors.  Each Buyer is relying solely on such Advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
(w)           No Group Participation.  Each Buyer and its affiliates is not a
member of any group, nor is any Buyer acting in concert with any other person,
including any other Buyer, with respect to its acquisition of the Notes (and the
Conversion Shares).
 
(x)           Reliance.  Any information which the Buyer has heretofore
furnished or is furnishing herewith to the Company or any Broker is complete and
accurate and may be relied upon by the Company and any Broker in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Transmittal Letter.  The Buyer further represents and warrants that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the Notes.  Within five (5) days after receipt of a request from the Company or
any Broker, the Buyer will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and ordinances to
which the Company or any Broker is subject.
 
(y)           (For ERISA plan Buyers only).  The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Buyer fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, the Buyer fiduciary or
Plan has not relied primarily on any advice or recommendation of the Company or
any of its affiliates;
 
 
10

--------------------------------------------------------------------------------

 
 
(z)           [The Buyer should check the Office of Foreign Assets Control
(“OFAC”) website at http://www.treas.gov/ofac before making the following
representations.] The Buyer represents that the amounts invested by it in the
Company in the Notes were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations.  Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac.  In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(aa)           To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC.  The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
(bb)           To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and



--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2
A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 
3
“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 
4
A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.


 
11

--------------------------------------------------------------------------------

 
 
(cc)           If the Buyer is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Buyer receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Buyer represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as now being conducted.  The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.  The
Company has no subsidiaries.
 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement and the Escrow Agreement and all other
documents necessary or desirable to effect the transactions contemplated hereby
(collectively the “Transaction Documents”) to which it is a party and to issue
the Notes (and the Conversion Shares) in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Notes (and the
Conversion Shares) and the reservation for issuance of the Conversion Shares
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) the Transaction Documents will be duly executed and
delivered by the Company, (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Capitalization.  The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, $0.001 par value per share (“Preferred Stock”).  As of the date
hereof, the Company has 6,370,000 shares of Common Stock issued and outstanding
(of which it is anticipated that 5,000,000 shares will be surrendered and
retired in connection with the Split-Off) and no shares of preferred stock
outstanding.  All of such outstanding shares have been duly authorized, validly
issued and are fully paid and nonassessable.  No shares of Common Stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company.  As of the date of this
Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (ii) there are no
outstanding debt securities and (iii) there are no agreements or arrangements
under which the Company is obligated to register the sale of any of their
securities under the Securities Act (except in connection with the Merger and
the PPO, if any), and (iv) there are no outstanding registration statements and
there are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Notes as
described in this Agreement.  The Notes (and the Conversion Shares) when issued,
will be free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under federal or state securities laws as
a result of the issuance of the Notes).  No co-sale right, right of first
refusal or other similar right exists with respect to the Notes (or the
Conversion Shares) or the issuance and sale thereof.  The issue and sale of the
Notes (and the Conversion Shares) will not result in a right of any holder of
Company securities to adjust the exercise, exchange or reset price under such
securities.  The Company has made available to the Buyer true and correct copies
of the Company’s Articles of Incorporation, and as in effect on the date hereof
(the “Articles of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”), and the terms of all securities exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.
 
(d)           Issuance of Securities.  The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof.  The Conversion Shares have been duly authorized and reserved
for issuance.  Upon conversion in accordance with the Transaction Documents, the
Conversion Shares will be duly issued, fully paid and nonassessable.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Articles of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“OTCBB”) on which the Common Stock is quoted) applicable to the Company or by
which any property or asset of the Company is bound or affected except for those
which could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a “Material Adverse Effect”).  Except those
which could not reasonably be expected to have a Material Adverse Effect, the
Company is not in violation of any term of or in default under its Articles of
Incorporation or By-laws.  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company.  The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Escrow
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
 
14

--------------------------------------------------------------------------------

 

(f)           SEC Filings; Financial Statements.  The Company has filed (and,
except for certain Current Reports on Form 8-K, has timely filed (subject to
12b-25 filings with respect to certain periodic filings)) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing and all other
documents filed with the SEC prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Filings”).  The SEC Filings are available to the Buyers via the SEC’s EDGAR
system.  As of their respective dates, the SEC Filings complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Filings, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates, the audited
financial statements of the Company included in the Company’s SEC Filings for
the period from inception on July 9, 2007, to September 30, 2010, and the
subsequent unaudited interim financial statements included in the Company’s SEC
Filings (collectively, the “Financial Statements”) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements were prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings.  No other information provided by or on behalf of the
Company to the Buyer including, without limitation, information referred to in
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
(g)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company or the Common Stock, wherein an unfavorable decision, ruling or finding
would (i) adversely affect the validity or enforceability of, or the authority
or ability of the Company to perform its obligations under, this Agreement or
any of the documents contemplated herein, or (ii) have a Material Adverse
Effect.
 
(h)           Acknowledgment Regarding Buyer’s Purchase of the Notes.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Notes
(and the Conversion Shares).  The Company further represents to the Buyers that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
(i)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Notes (or the
Conversion Shares).
 
(j)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Notes under the Securities Act or cause this offering of the Notes to be
integrated with prior offerings by the Company for purposes of the Securities
Act.
 
 
15

--------------------------------------------------------------------------------

 
 
(k)          Employee Relations.  The Company is not involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute
threatened.  The Company has no employees.
 
(l)           Intellectual Property Rights.  The Company has no proprietary
intellectual property.  The Company has not received any notice of infringement
of, or conflict with, the asserted rights of others with respect to any
intellectual property that it utilizes.
 
(m)         Environmental Laws.
 
(i)           The Company has complied with all applicable Environmental Laws
(as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company,
except for litigation, notices of violations, formal administrative proceedings
or investigations, inquiries or information requests that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.  For purposes of this Agreement, “Environmental Law”
means any federal, state or local law, statute, rule or regulation or the common
law relating to the environment or occupational health and safety, including
without limitation any statute, regulation, administrative decision or order
pertaining to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
(ii)           To the knowledge of the Company there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.
 
(iii)          The Company (i) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (ii) is in compliance with all terms and conditions of any such
permit, license or approval.
 
(n)           Title.  The Company does not own or lease any real or personal
property.
 
 
16

--------------------------------------------------------------------------------

 

(o)           Internal Accounting Controls.  The Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(p)           No Material Adverse Breaches, etc.  Except as set forth in the SEC
Filings, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.  Except as set forth in the SEC Filings, the Company is
not in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
 
(q)           Tax Status.  The Company has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(r)           Certain Transactions.  Except as set forth in the SEC Filings, and
except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(s)           Rights of First Refusal.  The Company is not obligated to offer
the securities offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
stockholders of the Company, underwriters, brokers, agents or other third
parties.
 
(t)           Reliance.  The Company acknowledges that the Buyers are relying on
the representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Notes.  The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(u)          Brokers’ Fees.  The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement, except for the
payment of the Brokers’ Fee to the Brokers, as described above.
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)          Form D.  The Company agrees to file a Form D with respect to the
offer and sale of the Notes as required under Regulation D.  The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes (and the Conversion Shares), or
obtain an exemption for the Notes (and the Conversion Shares) for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States, and shall provide evidence
of any such action so taken to the Buyers on or prior to the Closing Date.
 
(c)           Reporting Status.  Until the date on which (A) the Buyer(s) shall
have sold all the Conversion Shares and (B) none of the Notes are outstanding,
the Company shall file in a timely manner (or, with respect to Form 8-K reports,
shall use its reasonable commercial efforts to file in a timely manner) all
reports required to be filed with the SEC pursuant to the Exchange Act, and the
regulations of the SEC thereunder, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
 
(d)          Use of Proceeds.  The Company shall use 100% of the net proceeds
from the sale of the Notes (after deducting Brokers’ Fees, fees and expenses
payable to Gottbetter & Partners, LLP and fees payable to the Escrow Agent) to
make the Bridge Loan to Prism.  The principal amount of the Bridge Loan shall
equal the gross proceeds from the sale of the Notes.
 
(e)           [RESERVED]
 
(f)           Listings or Quotation.  The Company shall use its best efforts to
maintain the listing or quotation of its Common Stock upon the OTC Bulletin
Board.
 
(g)          Corporate Existence.  So long as any of the Notes remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets, enter into a change of control
transaction, or any similar transaction or related transactions (each such
transaction, an “Organizational Change”), other than the Name Change, the
Split-Off, the PPO, if any, and the Merger, unless, prior to the consummation of
an Organizational Change, the Company obtains the written consent of each
Buyer.  In any such case, the Company will make appropriate provision with
respect to such holders’ rights and interests to insure that the provisions of
this Section 4(g) will thereafter be applicable to the Notes.  The provisions of
this Section 4(g) shall be inapplicable with respect to any Organizational
Change, including the Name Change, the Split-Off, and the PPO, if any, effected
in connection with the Merger.
 
 
18

--------------------------------------------------------------------------------

 
 
(h)          Resales Absent Effective Registration Statement.  Each of the
Buyers understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver the Conversion
Shares to the Buyers with legends restricting their transferability under the
Securities Act, and (ii) it is aware that resales of such Conversion Shares may
not be made unless, at the time of resale, there is an effective registration
statement under the Securities Act covering such Buyer’s resale(s) or an
applicable exemption from registration.
 
(i)           [RESERVED]
 
(j)           Disclosure of Information in Form 8-K.  Company will disclose in a
Form 8-K filed with the SEC within 4 business days of closing the Merger (or
business combination if such transaction assumes a different corporate form) all
of the confidential information provided to Buyers as described in Section 2(u)
of this Agreement so that Buyers will not be privy to any confidential
information not made generally available to the public (it being understood that
information not disclosed in the Form 8-K filing will no longer be deemed
material non-public information under Regulation FD).


5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
(a)           Each Buyer shall have executed this Agreement and completed and
executed the Accredited Investor Certification and the Investor Profile and
delivered them to the Company.
 
(b)          The Buyer(s) shall have delivered to the Escrow Agent the Purchase
Price for Notes in respective amounts as set forth on the signature page(s)
affixed hereto and the Escrow Agent shall have delivered the net proceeds to the
Company by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.
 
(c)           The representations and warranties of the Buyer(s) contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
 
19

--------------------------------------------------------------------------------

 

6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a)           The obligation of the Buyer(s) hereunder to purchase the Notes at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:
 
(i)           The Company shall have entered into a security agreement of even
date herewith substantially in the form attached as Exhibit D to this Agreement
(the “Company Security Agreement”) with Gottbetter & Partners, LLP, as
collateral agent (the “Collateral Agent”), pursuant to which the Company shall
have granted and conveyed to the Buyers a first priority security interest in
all of the tangible and intangible assets of the Company relating to Prism or
the Transactions (including the Bridge Loan Agreement, the Prism Note, the Prism
Pledge Agreement and the Prism Security Agreement (each as defined below)), now
owned or hereafter acquired by the Company, as security for the full and timely
repayment of the Notes in accordance with the terms of the Notes.
 
(ii)          Prism shall have executed and delivered to the Company a bridge
loan agreement, substantially in the form attached as Exhibit E to this
Agreement (the “Bridge Loan Agreement”) and a secured promissory note
substantially in the form attached to the Bridge Loan Agreement (the “Prism
Note”) in the face amount of at least One Million Dollars ($1,000,000), each of
even date herewith.
 
(iii)          Those stockholders of Prism listed on Schedule 1 to the Prism
Pledge Agreement (defined below) (the “Pledgors”) beneficially owning in the
aggregate [1,000] shares of the capital stock of Prism (the “Prism Control
Shares”) shall have entered into a pledge and escrow agreement of even date
herewith, substantially in the form attached as Exhibit F to this Agreement (the
“Prism Pledge Agreement”) with the Collateral Agent, pursuant to which the
Pledgors shall have pledged to, and deposited with, the Collateral Agent the
Prism Control Shares, for the benefit of the Buyers”, as security for the full
and timely repayment of the Notes.
 
(iv)          Prism shall have entered into a security agreement of even date
herewith substantially in the form attached as Exhibit G to this Agreement (the
“Prism Security Agreement”) with the Company, pursuant to which Prism shall have
granted and conveyed to the Collateral Agent, for the benefit of the Buyers, a
first priority security interest in all of the tangible and intangible assets of
Prism now owned or hereafter acquired by Prism, as security for the full and
timely repayment of the Notes in accordance with the terms of the Notes.
 
(v)          The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Notes, all of which shall be in full force and
effect.  The Buyers shall have received a certificate, executed by the President
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyers, including,
without limitation, an update as of the Closing Date regarding the
representation contained in Section 3(c) above.
 
 
20

--------------------------------------------------------------------------------

 
 
(vi)         The Company shall have executed and delivered to the Buyers the
Notes in the respective amounts set forth on the Buyer Omnibus Signature Pages
affixed hereto and the Disbursement of Funds Memorandum.
 
(vii)        [RESERVED]
 
(viii)       The Company shall have delivered to the Buyers a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing
Date, certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the
issuance of the Notes and the Conversion Shares, certifying the current versions
of the Articles of Incorporation and By-laws of the Company and certifying as to
the signatures and authority of persons signing this Agreement on behalf of the
Company.  The foregoing certificate shall only be required to be delivered on
the first Closing Date, unless any information contained in the certificate has
changed.
 
(ix)          The Buyer(s) shall have received opinions from the Company’s and
Prism’s legal counsels, dated as of the Closing Date, in substantially the forms
of Exhibits H-1 and H-2 attached hereto.
 
(x)           Prism and the Pledgors shall have performed and complied in all
material respects with all agreements, covenants and conditions to closing
required to be performed and complied by it or them under the Bridge Loan
Agreement, the Prism Note, the Prism Pledge Agreement and the Prism Security
Agreement, unless such agreements, covenants and conditions have been waived by
the Company.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Indemnification of Buyers.  In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Notes (and the
Conversion Shares) hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer(s) and each other holder of the Notes (and the
Conversion Shares), and all of their officers, directors, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Buyer Indemnitees or any of them as a result of,
or arising out of, or relating to (a) any material breach of any covenant,
agreement or obligation of the Company contained in this Agreement, or (b) any
cause of action, suit or claim brought or made against such Buyer Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement by any of the Buyer Indemnitees.  To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
(c)           Authority of Collateral Agent.  Each Buyer hereby irrevocably
appoints, designates and authorizes the Collateral Agent to take such action on
its behalf under the provisions of the Company Security Agreement, the Prism
Pledge Agreement and the Prism Security Agreement (collectively, the “Collateral
Agreements”) and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of the Collateral Agreements, together
with such powers as are reasonably incidental thereto, and grants and affirms
the immunities and indemnities provided to the Collateral Agent Related Persons
(as defined below) and its affiliates in each of the Collateral
Agreements.  Notwithstanding any provision to the contrary contained elsewhere
in this Agreement or in any of the Collateral Agreements, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
in the Collateral Agreements, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any of the Collateral Agreements or otherwise exist against the
Collateral Agent. Each Buyer acknowledges that none of the Collateral Agent
Related Persons has made any representation or warranty to it, and that no act
by the Collateral Agent hereinafter taken, including any review of the affairs
of the Company or Prism, shall be deemed to constitute any representation or
warranty by any Collateral Agent-Related Person to any Buyer.  Each Buyer
represents to the Collateral Agent that it has, independently and without
reliance upon any Collateral Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and Prism and made its own
decision to enter into this Agreement and to invest in the Notes.  Each Buyer
also represents that it will, independently and without reliance upon any
Collateral Agent Related Person and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Transaction Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Company and
Prism.  Except for notices, reports and other documents expressly herein
required to be furnished to the Buyers by the Collateral Agent, the Collateral
Agent shall not have any duty or responsibility to provide any Buyer with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Company which
may come into the possession of any of the Collateral Agent Related
Persons.  “Collateral Agent Related Persons” means the Collateral Agent and any
successor agent arising hereunder, together with their respective affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
persons and affiliates.
 
 
22

--------------------------------------------------------------------------------

 
 
7.           [RESERVED]
 
8.           CONFLICT WAIVER.
 
The Buyers hereby acknowledge that the Collateral Agent is counsel to the
Company in connection with the transactions contemplated and referred to
herein.  The Buyers agree that in the event of any dispute arising in connection
with this Agreement, the Pledge Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Collateral Agent
shall be permitted to continue to represent the Company, and the Buyers will not
seek to disqualify such counsel and waive any objection the Buyers might have
with respect to the Collateral Agent acting as the Collateral Agent pursuant to
this Agreement and the Pledge Agreement.
 
9.           GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard exclusively in federal or state court sitting
in the New York County, New York, and expressly consent to the jurisdiction and
venue of the Supreme Court of New York, sitting in New York County and the
United States District Court for the Southern District of New York for the
adjudication of any civil action asserted pursuant to this paragraph.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon receipt when sent by U.S. certified mail, return receipt requested,
or (iv) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:
Max Cash Media, Inc.
 
50 Brompton Road, Apt. 1X
Great Neck, NY  11021
 
Attention:     Noah Levinson, Chief Executive Officer
 
Facsimile:
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York  10022
 
Attention:     Adam S. Gottbetter, Esq.
 
Telephone:   (212) 400-6900
 
Facsimile:    (212) 400-6901

 
If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Omnibus Signature Page affixed hereto.  Each party shall provide five (5) days’
prior written notice to the other party of any change in address or facsimile
number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  No party shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
 
24

--------------------------------------------------------------------------------

 

(i)            Survival.  Unless this Agreement is terminated under Section
9(l), the representations and warranties of the Company and the Buyer(s)
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4, 5 and 9, and the indemnification provisions set forth in Section 6,
shall survive the Closing for a period of two (2) years following the date on
which the Notes are repaid in full.  The Buyer(s) shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.
 
(j)           Publicity.  The Company shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any other party; and the Company shall
be entitled, without the prior approval of any Buyer, to issue any press release
or other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations or as it otherwise deems
appropriate.
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)            Termination.  In the event that the Closing shall not have
occurred with respect to the Buyers on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.
 
(m)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(n)          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Buyer and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
 
25

--------------------------------------------------------------------------------

 

(o)           ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
What is money 
laundering?
 
How big is the problem 
and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.


 
26

--------------------------------------------------------------------------------

 


What are we required to do to eliminate money laundering?
     
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.



(p)           Omnibus Signature Page.  This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement.  Accordingly,
pursuant to the terms and conditions of this Agreement and such related
agreements, it is hereby agreed that the execution by the Buyer of this
Agreement, in the place set forth on the Buyer Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate but related agreement were separately signed.
 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 

 
COMPANY:
 
Max Cash Media, Inc.
       
By:
  
 
Name: 
   
Title:
       




 
BUYERS:
 
The Buyers executing the Signature Page in the form attached hereto as Annex A
and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Annex A


BUYER OMNIBUS SIGNATURE PAGE
to
Securities Purchase Agreement and
Registration Rights Agreement


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of _______________1, 2011 (the “Securities Purchase Agreement”),
between the undersigned, Max Cash Media, Inc., a __________ corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned, (ii) enter into the Registration Rights Agreement
(the “Registration Rights Agreement”), between the undersigned, the Company, and
the other parties thereto, in or substantially in the form furnished to the
undersigned and (iii) purchase the Notes of the Company as set forth below,
hereby agrees to purchase such Notes from the Company and further agrees to join
the Securities Purchase Agreement and the Registration Rights Agreement as a
party thereto, with all the rights and privileges appertaining thereto, and to
be bound in all respects by the terms and conditions thereof.  The undersigned
specifically acknowledges having read the representations section in the
Securities Purchase Agreement entitled “Buyer’s Representations and Warranties,”
and hereby represent that the statements contained therein are complete and
accurate with respect to the undersigned as a Buyer.


The Buyer hereby elects to purchase $____________ principal amount of Notes (to
be completed by the Buyer) under the Securities Purchase Agreement.


BUYER (individual)
 
BUYER (entity)
     
  
 
  
Signature
 
Name of Entity
     
  
 
  
Print Name
 
Signature
     
  
 
Print Name: 
 
Signature (if Joint Tenants or Tenants in Common)
         
Title:
       
Address of Principal Residence:
 
Address of Executive Offices:
     
  
 
  
  
 
  
  
 
  
     
Social Security Number(s):
 
IRS Tax Identification Number:
  
 
  
     
Telephone Number:
 
Telephone Number:
  
 
  
     
Facsimile Number:
 
Facsimile Number:
  
 
  
     
E-mail Address:
 
E-mail Address:
  
 
  




--------------------------------------------------------------------------------

1 Will reflect the Closing Date.  Not to be completed by Buyer.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
 
Amount of Subscription
           


 
 

--------------------------------------------------------------------------------

 

MAX CASH MEDIA, INC.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
 
I have a net worth of at least $1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. The net
value of an individual’s primary residence must be excluded from the calculation
of “net worth” for purposes of this calculation.
Initial _______
 
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
Initial _______
 
I am a director or executive officer of Max Cash Media, Inc..
     
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
     
Initial _______
 
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial _______
 
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing the Company.
Initial _______
 
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.
Initial _______
 
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
Initial _______
 
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.
Initial _______
 
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial _______
 
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial _______
 
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial _______
 
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.
Initial _______
 
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial _______
 
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.


 
 

--------------------------------------------------------------------------------

 

Max Cash Media, Inc.
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information
 
Investor Name(s): 
 



Individual executing Profile or Trustee: 
 



Social Security Numbers / Federal I.D. Number: 
 



Date of Birth:
  
  Marital Status:
 
  
Joint Party Date of Birth: 
  
 
Investment Experience (Years): 
  
Annual Income:
  
  Liquid Net Worth: 
 
  
           
Net Worth:
  
     

 
Tax Bracket:                    _____ 15% or
below                               _____ 25% -
27.5%                              _____ Over 27.5%
 
Home Street Address: 
 

 
Home City, State & Zip Code: 
 

 
Home Phone: 
   
Home Fax: 
   
Home Email: 
 



Employer: 
 



Employer Street Address: 
   



Employer City, State & Zip Code: 
   



Bus. Phone: 
   
Bus. Fax: 
   
Bus. Email: 
 



Type of Business: 
 



Outside Broker/Dealer: 
 



Section B – Certificate Delivery Instructions
 
____ 
Please deliver certificate to the Employer Address listed in Section A.

 
____ 
Please deliver certificate to the Home Address listed in Section A.

 
____
Please deliver certificate to the following address:
 



Section C – Form of Payment – Check or Wire Transfer


____
Check payable to Gottbetter & Partners, LLP, as Escrow Agent for Max Cash Media,
Inc..

 
____
Wire funds from my outside account according to Section 1(a) of the Securities
Purchase Agreement.

____  
The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____
 

     
Investor Signature
 
Date


 
 

--------------------------------------------------------------------------------

 

ANTI-MONEY LAUNDERING INFORMATION FORM
(Please fill out and return with requested documentation.)


The following is required in accordance with the AML provision of the USA
PATRIOT ACT.


INVESTOR NAME:
             
LEGAL ADDRESS:
                             
SS# or TAX ID#
     
of INVESTOR:
     



IDENTIFICATION, DOCUMENTATION AND SOURCE OF FUNDS:


1.
Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth and
signature:



Current Driver’s License
or
Valid Passport
or
Identity Card

 
(Circle one or more)



2.
If the Investor is a corporation, please submit the following corporate
documents:

(i) Articles of Incorporation (or similar); (ii) Corporate Resolution granting
authority to signatory(ies) and designating that they are permitted to make the
proposed investment.


3.
Please advise where the funds were derived from to make the proposed investment:



Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)


Signature: 
   



Print Name: 
   



Title (if applicable): 
   



Date: 
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Escrow Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Note

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of Company Security Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Form of Bridge Loan Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Form of Prism Pledge Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


Form of Prism Security Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-1


Form of Legal Opinion of Company’s Counsel

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2


Form of Legal Opinion of Prism’s Counsel

 
 

--------------------------------------------------------------------------------

 